NO. 07-09-0146-CV
 
IN THE COURT OF
APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
FEBRUARY 9, 2010
 
____________________________
 
IN THE MATTER OF THE
MARRIAGE OF
LEANNE FARRELL
COLLIER AND ROBERT GREG COLLIER
AND IN THE INTEREST
OF R.C.C., A CHILD
_____________________________
 
FROM THE 99TH
DISTRICT COURT OF LUBBOCK COUNTY; 
 
NO. 2007-539,120;
HONORABLE WILLIAM C. SOWDER, JUDGE
_______________________________
 
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
 
 
ORDER ON COUNSEL’S MOTION TO WITHDRAW
 
            Pending
before this Court is a Motion for Withdrawal of Counsel filed by counsel for
appellant, Robert Greg Collier.  By the
motion, Robert Collier’s attorneys represent that a conflict of interest has
arisen in their representation of Collier that requires counsel to
withdraw.  See Tex. Disciplinary R. Prof’l Conduct 1.09.
            The
motion substantially complies with Rule 6.5(a) of the Texas Rules of Appellate
Procedure and recites that a copy of the motion was delivered to Collier at his
last known address, as required by subsection (b).  Accordingly, the motion to withdraw is
granted.  Counsel for appellant is
directed to immediately notify Collier, in writing, of any deadlines or
settings that counsel knows about at the time of withdrawal but that were not
previously disclosed to Collier.  See
Tex. R. App. P. 6.5(c).  A copy of counsel’s notice must be filed with
the Clerk of this Court on or before February 16, 2010.  Id.
            Appellant
is ordered to either have newly retained counsel make an appearance in this
appeal or certify to this Court that he desires to proceed without counsel on
or before March 2, 2010.  As appellant’s
brief has already been filed, leave of court must be sought for any
supplementation or amendment of that brief.
 
                                                                                                Per
Curiam